Apelación pro-cedente de la Corte de Distrito de Aguadilla. Moción para desestimar la apelación.
Sin lugar la moción por no constar en forma alguna si en el pre-*1225sente caso lia habido o nó pliego de excepciones o exposición del caso, desde cuya aprobación, si la lia habido, es que debe contarse el término para presentar el récord de la apelación en esta corte, sin perjuicio de qne pueda volverse a presen-tar la moción en forma debida.
Abogado de.la parte promo-vente: Sr. Garlos Franco Soto. Abogado de la parte contra-ria : Sr. Rafael López Landrón.